Exhibit 10.1
AGREEMENT AND RELEASE


This Agreement and Release (Agreement) is dated October 9, 2017 (Today), and is
between Matthew G. Manders (you), and Cigna Health and Life Insurance Company, a
Connecticut corporation (the Company).


You and the Company intend to be legally bound by the Agreement, and are
entering into it in reliance on the promises made to each other in this
Agreement.  Under the Agreement, your employment will end, and you and the
Company agree to settle all issues concerning your employment and termination of
employment.


1. Your Termination Date.


Your employment with the Company will end on account of your retirement on
November 3, 2017 (the Termination Date).  Your formal job responsibilities will
end on the Termination Date.


2. Your Promises to the Company.



a.
"Cigna" means, as used throughout this Agreement, Cigna Corporation and any
subsidiaries or affiliates of Cigna Corporation.




b.
On or before your Termination Date, you will return to Cigna any Cigna property
that you now have (for example: identification card, access card, office keys,
computer, cell phone, Blackberry, company manuals, office equipment, records and
files).  You agree that, by signing this Agreement, you are formally resigning
from all officer or director positions you hold with Cigna effective on your
Termination Date and will sign any additional paperwork that may be required by
Cigna or law to effectuate such resignation.




c.
You agree that, other than in the good faith performance of your services to
Cigna before your Termination Date, you will not, without first obtaining
Cigna's written permission, (i) disclose any Confidential Information to anyone
other than Cigna employees who have a need to know the Confidential Information
or (ii) use any Confidential Information for your benefit or for the benefit of
any other person, firm, operation or entity unrelated to Cigna.  "Confidential
Information" means all information that is (a) disclosed to or known by you as a
consequence of or through your employment with the Company or its affiliates and
(b) not generally known to persons, corporations, organizations or others
outside of Cigna.  Confidential Information includes, but is not limited to,
technical or non-technical data, intellectual property, formulas, computer
programs, devices, methods, techniques, processes, financial data, personnel
data, customer specific information, confidential customer lists, production and
sales information, supplier specific information, cost information, marketing
plans and strategies, Cigna strategy plans of any kind or other data or
information regardless of the format that constitutes a trade secret or is
otherwise treated as being confidential or proprietary information by Cigna.  It
shall not, however, be a violation of this paragraph for you to provide
Confidential Information to any federal, state or local governmental agency or
commission, including but not limited to, the Equal Employment Opportunity
Commission ("EEOC"), the National Labor Relations Board ("NLRB") or the
Securities Exchange Commission ("SEC").   After an item of Confidential
Information has become public knowledge, you shall have no further obligation
under this paragraph 2.c regarding that information so long as you were not
responsible, directly or indirectly, for permitting the information to become
public knowledge in violation of this paragraph or without Cigna's consent.  You
agree that such Confidential Information is and remains the sole property of
Cigna, and that you will return all Confidential Information following
termination of your employment.



Notwithstanding any other provisions of this paragraph 2.c. or this Agreement,
pursuant to 18 USC Section 1833(b), you shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of any
Confidential Information that is a trade secret that is made: (1) confidentially
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  If you file a lawsuit for retaliation by Cigna for reporting a suspected
violation of law, you may disclose such trade secret to your attorney and use
the trade secret information in related court proceedings, provided that you
file any document containing the trade secret information under seal and do not
disclose the trade secret, except pursuant to court order.
 
 

--------------------------------------------------------------------------------

 



d.
For two years after your Termination Date, you will not, within any part of the
United States or any other country where Cigna currently conducts business:




(1)
(i) Provide services (as an employee independent contractor, or in any other
capacity) that are the same as, similar to, or overlap with the services that
you provided to Cigna as President, Government, Individual Programs & Group
Insurance for or on behalf of any business, entity or company (collectively
"Competitors") that provides products or services that compete with those
provided by Cigna, including the following: health care and benefits related
products and services, group disability insurance and administration services,
life and accident insurance, and related services (collectively, "Competitive
Services"); (ii) own or operate a business that provides Competitive Services;
or (iii) work for or become employed by a Competitor; provided, however,
notwithstanding this paragraph 2.d.(1), you may serve on the Board of Directors
of a Competitor if Cigna's Executive Vice President, Human Resources and
Services approves such service in advance.




(2)
Solicit (as defined below) any Cigna employees either to terminate employment
with Cigna or to become employed as an employee or independent contractor by you
or by any business that you may become employed by or affiliated in any way with
after leaving Cigna. "Solicit" means (with respect to employees, customers and
vendors) to entice, encourage, persuade, or solicit or attempt to entice,
encourage, persuade, or solicit; and (with respect to employees or vendors) to
also try to hire, refer for hire, assist in hiring, or hire.



This paragraph 2.d(2) shall not apply to receiving applications for employment
submitted by Cigna employees in response to general advertisements or to
applications submitted voluntarily by Cigna employees; provided that, prior to
the submission of applications for, or offers of, employment, such Cigna
employees have not been Solicited by you or by anyone acting on your behalf and
that you have not been involved, either directly or indirectly, in hiring the
Cigna employee or identifying the Cigna employee as a potential recruit.



(3)
Hire any Cigna company employee.




(4)
Solicit in any manner any Covered Customers (as defined below) or Covered
Vendors (as defined below)  to (i) terminate or alter their business dealings
with Cigna; (ii) reduce the volume of their business dealings with Cigna; or
(iii) enter into any new business arrangements with you or any business or
enterprise with which you may become employed or affiliated in any way after
leaving Cigna, if such business arrangements would compete with, or adversely
affect, any business arrangements that such Covered Customer or Covered Vendor
has with Cigna Today or has been planning to establish during the three-month
period ending Today.



"Covered Customers" means any and all of the customers of Cigna who were
customers during the 12-month period ending on your Termination Date and with
whom you dealt or had more than casual contact in connection with Cigna business
during and by virtue of your employment with Cigna.


"Covered Vendors" means any and all of the vendors of Cigna with whom/which you
dealt or otherwise had more than casual contact in connection with Cigna
business during and by virtue of your employment with Cigna.
 
2

--------------------------------------------------------------------------------

 



e.
You acknowledge and agree that you have, and in the past have had, access to   
Cigna's Confidential Information, that you handle matters throughout the United
States, that Cigna's business competes on a global basis, that Cigna's sales and
marketing plans are for continued expansion throughout the United States  and
globally, and that the global nature of the non-compete and non-solicitation
restrictions contained in paragraph 2.d and the time limitations contained in
paragraph 2.d are reasonable and necessary to protect Cigna's legitimate
business interests and Confidential Information.  You further agree that if any
court or arbitrator determines that paragraph 2.d or any part of it is
unenforceable because of the duration, area or scope of activities restricted,
then the court or arbitrator shall have the power and authority to reduce the
duration, area or scope to the maximum allowed by applicable law and, in its
reduced form, the provision shall then be enforced and you will abide by the
provision as altered.




f.
You agree to cooperate with Cigna in all investigations, litigation and
arbitrations of any kind (including, but not limited to, governmental or
regulatory investigations or inquiries), to assist and cooperate in the
preparation and review of documents and in meetings with Cigna attorneys for any
purpose (including but not limited to, deposition and/or trial preparation), and
to provide truthful testimony as a witness or a declarant in connection with any
present or future court, administrative agency, or arbitration proceeding
involving Cigna and with respect to which you have relevant information.  Cigna
will reimburse you, upon production of appropriate receipts and in accordance
with Cigna's then existing Business Travel Reimbursement Policy, the reasonable
business expenses (including coach air transportation, hotel, and, similar
expenses) incurred by you in connection with such assistance. All receipts for
such expenses must be presented for reimbursement within 45 days after the
expenses are incurred in providing such assistance.




g.
You agree that you will not at any time make any verbal or written statement, 
whether in public or in private, that disparages in any way Cigna's integrity,
business reputation, or performance, or disparages any of Cigna's directors,
officers, or employees.  It shall not, however, be a violation of this paragraph
for you to make truthful statements (i) when required to do so by a court of law
or arbitrator, by any governmental agency having supervisory authority over
Cigna's business or by any administrative or legislative body (including a
committee thereof) with actual or apparent jurisdiction to order you to divulge,
disclose or make accessible such information, (ii) to the extent necessary
concerning any litigation, arbitration or mediation involving this Agreement or
enforcement of this Agreement or (iii) in connection with any proceeding or
investigation conducted by a federal, state or local government agency,
including but not limited to, the EEOC, or when exercising rights protected by
the National Labor Relations Act, as amended ("NLRA") or the Securities Exchange
Act of 1934, as amended (SEA).

.



h.
You hereby acknowledge that you are aware that the securities laws of the United
States generally prohibit any person who has material non-public information
about a company from, among other things, (1) purchasing or selling securities
of such company or securities convertible into such securities on the basis of
such information or (2) communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person may
purchase or sell such securities or securities convertible into such securities.
Accordingly, you agree that you will not make any purchase or sale of, or
otherwise consummate any transactions involving, Cigna securities or securities
convertible into Cigna securities, including with respect to your Cigna 401(k)
account, while in possession of material Confidential Information regarding
Cigna, nor will you communicate such information in a manner that violates the
securities laws of the United States (regardless of whether such communication
would be permitted elsewhere in this Agreement.)  If you consummate a
transaction involving Cigna securities (or securities convertible into Cigna
securities), you will file (or cause to be filed) any and all reports or
notifications that may be required under Section 16 of the SEA.




i.
If you have received any payment from Cigna that you were not entitled to
receive (an "overpayment") or any other type of overpayment, or you owe Cigna
money for any reason, you hereby authorize the Company to deduct such
overpayment or money owed from the amount of your payment(s) described in
paragraph 3 below.

 
 
3

--------------------------------------------------------------------------------


 
3. Pay and Benefits Until and After Termination Date.



a.
From Today until your Termination Date, the Company will continue to pay you a
salary at your current regular salary rate and you and your eligible dependents
may continue to participate in the Company's employee benefits programs in
accordance with the terms of those programs and your applicable elections.




b.
You understand and agree that you will not be covered by the Cigna Short-Term
Disability Plan or Cigna Long-Term Disability Plan after the Termination Date.




c.
You will continue to accrue Paid Time Off through your Termination Date, but you
will not be entitled to use any further time off benefits after Today.  The
Company will make a lump sum payment to you within 30 days after your
Termination Date for any Paid Time Off days you earned in 2017 but have not used
prior to your Termination Date.




d.
If you die before your Termination Date, the date you die will automatically be
your new Termination Date and your salary will be payable only until your new
Termination Date.  If you die before the Company pays you all amounts due under
paragraphs 3.a, 3.c, 3.h, of the Agreement, the remaining amounts will be paid
to your surviving spouse or, if you have no surviving spouse, to your estate. If
you die before the payment of any other amounts described in this paragraph 3,
the payments will be made under the terms of the applicable plan.




e.
None of the payments described in this paragraph 3, except for salary payments
under paragraph 3.a, will be treated as eligible earnings for any benefits
purposes, and salary payments will be treated as eligible earnings only to the
extent provided by the terms of the applicable benefit plan.




f.
Any coverage you have under the Cigna Medical Plan or Cigna Dental Plan on your
Termination Date will expire at the end of the month containing your Termination
Date.  You may elect, at your own expense, to continue your Company group health
care coverage for up to 18 additional months under the provisions of COBRA.  You
may elect coverage under the Company's retiree health care plan to begin as
early as the month after your Termination Date or, if you elect COBRA coverage,
the month after your COBRA coverage ends.  You will be billed monthly for any
elected COBRA coverage.  You may convert certain group benefits coverages to
individual coverages under the terms of the Company's benefits program. Any
benefit coverage for which you may be eligible under the Cigna retiree health
care and life insurance plans will be provided to you under the provisions of
those plans but only to the extent that Cigna continues to provide such benefits
to retirees.




 g.
Any benefits you may have earned under the Cigna Deferred Compensation, Pension,
Supplemental Pension, 401(k) and Supplemental 401(k) Plans or other deferred
payment arrangements will be paid to you under the terms and provisions of those
plans and arrangements.




h.
On or before March 15, 2018 but no earlier than January 1, 2018, subject to the
Company's attainment of performance goals established under the Cigna Executive
Incentive Plan 2017, the Company will pay you a cash bonus for service performed
during 2017 in an amount equal to 100% of your annual bonus target (less
applicable withholding).




i.
Until your Termination Date any options on Cigna Corporation stock that you hold
will continue to vest under the terms of the applicable plan and your applicable
grant, including the terms and conditions that you must continue to honor.  You
may exercise vested options only in accordance with the terms of the plan and
grants and subject to Cigna Corporation's Insider Trading Policy.  Any
unexercised and unvested options that you hold on your Termination Date will be
subject to the terms of the applicable plans and grant documents.

 
 
4

--------------------------------------------------------------------------------


 

j.
You will be entitled to receive payments at the time and in the form specified
in, and in accordance with the terms of, the Cigna Long-Term Incentive Plan for
a prorated number of the Strategic Performance Shares (SPS) that have been
awarded to you, based on the number of months that you would have been employed
during each 36-month performance period if your employment had continued through
December 31, 2017, as follows:



9,099 of SPS granted for 2015-2017
6,848 of SPS granted for 2016-2018
2,906 of SPS granted for 2017-2019



k.
No executive financial services benefits will be provided after your Termination
Date.




l.
You will receive no other money or benefits from the Company, except as provided
in this Agreement.




m.
Any payments under this paragraph 3 are intended to be exempt from, or comply
with, the requirements of Section 409A of the Internal Revenue Code of 1986 (as
amended) and the regulations thereunder (Section 409A), and this Agreement shall
in all respects be administered in accordance with Section 409A. 
Notwithstanding anything herein to the contrary, if any payments under this
paragraph 3 are subject to Section 409A, (1) such payments shall only be made in
a manner and upon an event permitted under Section 409A, (2) such payments shall
only be made upon a "separation from service" under Section 409A, and (3) in no
event shall you, directly or indirectly, designate the calendar year in which
any such payment is made except in accordance with Section 409A.  In no event
shall Cigna be liable for all or any portion of any taxes, penalties, interest,
or other expenses that may be incurred by you on account of non-compliance with
Section 409A.



4. Acknowledgment and Release of Claims.



a.
You acknowledge that there are various local, state, and federal laws that
prohibit, among other things, employment discrimination on the basis of age,
sex, race, color, national origin, religion, disability, sexual orientation, or
veteran status and that these laws are enforced through the EEOC, Department of
Labor, and state or local human rights agencies.  Such laws include, without
limitation, Title VII of the Civil Rights Act of 1964 (Title VII); the Age
Discrimination in Employment Act (ADEA); the Americans with Disabilities Act
(ADA); the Employee Retirement Income Security Act (ERISA); 42 U.S.C. Section
1981; the Family and Medical Leave Act (FMLA); the Fair Labor Standards Act
(FLSA), other state and local human or civil rights laws, and other statutes
that regulate employment, as each may have been amended ; and the common law of
contracts and torts.  You acknowledge that the Company has not (i) discriminated
against you in contravention of these laws; (ii) breached any contract with you;
(iii) committed any civil wrong (tort) against you; or (iv) otherwise acted
unlawfully toward you.



You further acknowledge that the Company has paid and, upon payment of the
amounts provided for in this Agreement, will have paid you: (i) all salary,
wages, bonuses and other compensation that might be due to you; and (ii) all
reimbursable expenses, if any, to which you may be entitled and if not, that you
agree to bring to the attention of the Company in writing any such unpaid
amount(s) of compensation or expenses claimed to still be due or owing before
signing this Agreement.
 

b.
On behalf of yourself, your heirs, executors, administrators, successors and
assigns, you hereby unconditionally release and discharge Cigna, the various
plan fiduciaries for the benefit plans maintained by or on behalf of Cigna, and
their successors, assigns, affiliates, shareholders, directors, officers,
representatives, agents and employees (collectively, Released Person) from all
claims (including claims for attorneys' fees and costs), charges, actions and
causes of action, demands, damages, and liabilities of any kind or character, in
law or equity, suspected or unsuspected, past or present, that you ever had, may
now have, or may later assert against any Released Person, arising out of or
related to your employment with, or termination of employment from, the
Company.  To the fullest extent permitted by law, this release includes, but is
not limited to:  (i) claims arising under the ADEA, the Older Workers Benefit
Protection Act, the Workers' Adjustment and Retraining Notification Act, ERISA,
FMLA, ADA, FLSA, and any other federal, state, or local law prohibiting age,
race, color, gender, creed, religion, sexual preference/orientation, marital
status, national origin, mental or physical disability, veteran status, or any
other form of unlawful discrimination or claim with respect to or arising out of
your employment with or termination from the Company, including wage claims;
(ii) claims (whether based on common law or otherwise) arising out of or related
to any contract (whether express or implied); (iii) claims under any federal,
state or local constitutions, statutes, rules or regulations; (iv) claims
(whether based on common law or otherwise) arising out of any kind of tortious
conduct (whether intentional or otherwise) including but not limited to,
wrongful termination, defamation, violation of public policy; and (v) claims
included in, related to, or which could have been included in any presently
pending federal, state or local lawsuit filed by you or on your behalf against
any Released Person, which you agree to immediately dismiss with prejudice.

 
 
5

--------------------------------------------------------------------------------


 

c.
For purposes of implementing a full and complete release and discharge of all
Released Persons, you expressly acknowledge that this release is intended to
include not only claims that are known, anticipated, or disclosed, but also
claims that are unknown, unanticipated, or undisclosed.  You are aware that
there may be discovery of claims or facts in addition to or different from those
known or believed to be true with respect to the matters related herein. 
Nevertheless, it is your intention to fully, finally, and forever settle and
release all such matters, and all claims related to such matters, which may now
exist or which may have previously existed between you and any Released Person,
whether suspected or unsuspected.  You agree that this Agreement shall remain in
effect as a full and complete release of all such matters even if any additional
or different related claims or facts exist now or are later discovered.



You also understand that by signing this Agreement you are giving up any right
to become, and you are promising not to agree to become, a member of any class
in a case in which claims are asserted against any Released Person if those
claims are related in any way to your employment with, or termination of
employment from, the Company, and involve events that happened on or before the
date you signed this Agreement.  If, without your prior knowledge and consent,
you are made a member of a class in any such case, you will opt out of the class
at your first opportunity after you learn of your inclusion.  You agree to sign,
without objection or delay, any "opt-out" form presented to you either by the
court in which the case is pending or by counsel for any Released Person made a
defendant in the case.\


This release does not include (and you are not releasing):



(1)
any claims against the Company for promises it is making to you in this
Agreement;




(2)
any claims for employee benefit payments to which the Plan Administrator
determines you are entitled under the terms of any retirement, savings, or other
employee benefit programs in which the Company participates (but your Release
does cover any claims you may make for severance benefits and any claims for
benefits beyond those provided under the terms of the applicable plan);




(3)
any claims that may arise after the date you sign the Agreement;




(4)
any claims covered by workers compensation or other laws that are not, or may
not be, as a matter of law, releasable or waivable;




(5)
any rights you have to indemnification under the Company's (and, if applicable,
any Company affiliate's) by-laws, directors and officers liability insurance or
this Agreement or any rights you may have to obtain contribution as permitted by
law if any judgment is entered against you as a result of any act or failure to
act for which you and the Company are jointly liable; and




(6)
any claims that you did not knowingly and voluntarily waive your rights under
the ADEA.



5. No Admission of Wrongdoing.


Just because the Company is entering into this Agreement and paying you money,
neither the Company nor any Released Persons are admitting that they have  done
anything wrong or violated any law, rule, order, policy, procedure, or contract,
express or implied, or otherwise incurred any liability.  Similarly, by entering
into this Agreement, you are not admitting that you have done anything wrong or
violated any law, rule, order, policy, procedure, or contract, express or
implied, or otherwise incurred any liability.


6. Applicable Law and Exclusive Forum.


This Agreement is being made in Pennsylvania. Therefore, this Agreement,
including the promises contained in paragraph 2.b, c, d, e, f, g, h and i of
this Agreement (the "Covenants") will be interpreted, enforced and governed
under the laws of Pennsylvania (without regard to its conflict of laws
principles); provided, however, that your eligibility for, or the amount of any,
employee benefits shall be subject to the terms of the applicable benefit plans
and the provisions of ERISA.  You and Cigna agree that any lawsuit arising out
of or relating to the Covenants shall be brought exclusively in the Federal
Court or in Pennsylvania Courts if the Federal Court lacks subject matter
jurisdiction over the dispute, and you and Cigna expressly waive any defense of
inconvenient forum and any other venue or jurisdiction-related defenses that
each might otherwise have in such a lawsuit.
 
 
6

--------------------------------------------------------------------------------


 
7. Arbitration.


Without in any way affecting the release in paragraph 4, any and all
disagreements, disputes or claims listed below will be resolved exclusively by
arbitration in the Philadelphia, Pennsylvania area; provided, however, that this
Arbitration provision shall not apply to claims or actions that are based (in
whole or in part) on or arise out of the Covenants.


Arbitration will be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, as modified by
Company.  A copy of the Cigna Companies Employment Dispute Arbitration Rules and
Procedures is available upon request.  A legal judgment based upon the
Arbitrator's award may be entered in any court having jurisdiction over the
matter.  Each party shall be liable for its own costs and expenses (including
attorneys' fees).  You and the Company agree to arbitrate anything:



a.
related in any way to this Agreement or how it is interpreted or implemented
(including the validity of your ADEA waiver); or




b.
that involves any dispute about your candidacy for employment, employment or
termination of your employment with the Company, including any disputes arising
under local, state or federal statutes or common law (if for any reason your
release and waiver under paragraph 4 is found to be unenforceable or
inapplicable).



8. Final and Entire Agreement; Amending the Agreement.


This Agreement is intended to be the complete, final and entire Agreement
between you and the Company.  It fully replaces all earlier agreements or
understandings.  However, it does not replace the terms of any:



a.
Cigna stock or option grant you might have received or the terms of any employee
benefit plan;




b.
Arbitration agreement that you currently have with Cigna which shall remain in
full force and effect; or




c.
other agreement you might have entered into with the Company that requires you
to pay back money to the Company, or that authorizes the Company to deduct money
from your pay, when your employment terminates or at any other time.



Neither you nor the Company has relied upon any other statement, agreement or
contract, written or oral, in deciding to enter into this Agreement.


Any amendment to this Agreement must be in writing and signed by both you and
the Company.  Any waiver by any person of any provision of this Agreement shall
be effective only if in writing, specifically referring to the provision being
waived and signed by the person against whom enforcement of the waiver is being
sought.  No waiver of any provision of this Agreement shall be effective as to
any other provision of this Agreement except to the extent specifically provided
in an effective written waiver.  If any provision or portion this Agreement is
determined to be invalid or unenforceable in a legal forum with competent
jurisdiction to so determine, the remaining provisions or portions of this
Agreement shall remain in full force and effect to the fullest extent permitted
by law and the invalid or unenforceable provisions or portions shall be deemed
to be reformed so as to give maximum legal effect to the agreements of the
parties contained herein.


 
7

--------------------------------------------------------------------------------

 
9.  Your Understanding.


By signing this Agreement, you admit and agree that:



a.
You have read this Agreement.




b.
You understand it is legally binding, and you were advised and, by virtue of
this Agreement are further advised, to review it with a lawyer of your choice.




c.
You have had (or had the opportunity to take) at least 21 calendar days to
discuss it with a lawyer of your choice before signing it and, if you sign it
before the end of that period, you do so of your own free will and with the full
knowledge that you could have taken the full period.




d.
You realize and understand that the release covers certain claims, demands, and
causes of action against the Company and any Released Persons relating to your
employment or termination of employment, including those under ADEA.




e.
You understand that the terms of this Agreement are not part of an exit
incentive or other employment termination program being offered to a group or
class of employees.




f.
You are signing this Agreement knowingly, voluntarily and with the full
understanding of its consequences, and you have not been forced or coerced in
any way.



10. Revoking the Agreement.


You have seven calendar days from the date you sign this Agreement to revoke and
cancel it.  To do that, a clear, written cancellation letter, signed by you,
must be received by Kristen Gorodetzer, Cigna Corporation, 1601 Chestnut Street
TL05Z, Philadelphia, PA, 19192 before 5:00 p.m. Eastern Time on the seventh
calendar day following the date you sign this Agreement.  The Agreement will
have no force and effect until the end of that seventh day; provided that,
during such seven-day period, the Company shall not be able to revoke this
Agreement or cancel it.


11.   If Legal Action Is Started by You.


You understand and agree that the Company's main reason for entering into this
Agreement is to avoid lawsuits and other litigation.  Therefore, if any legal
action covered by this Agreement is started by you (or by someone else on your
behalf) against any Released Person, you agree to withdraw such proceeding or
claim with prejudice.


If you fail to withdraw such proceeding or claim (or fail to opt out of a class
action that includes you) within 30 days of receipt of written notice from the
Released Person requesting that you withdraw such proceeding or claim (or in the
case of a class action, within 30 days of the later of such request or your
being given the opportunity to opt out), then in addition to any other equitable
or legal relief that the Company may be entitled to:



a.
You may forfeit all or any portion of the amounts due hereunder;




b.
You agree to pay back to the Company within 60 days after receipt of written
notice from the Company all the money you receive under paragraph 3 (except
sub-paragraphs 3.a, 3.c, and 3.g); and




c.
You agree to pay the Company the reasonable costs and attorneys' fees it incurs
in defending such action.



You represent that as of Today you have not assigned to any other party, and
agree not to assign, any claim released by you under this Agreement.  (If you
claim that your release of ADEA claims was not knowing and voluntary, the
Company reserves its right to recover from you its attorneys' fees and/or costs
in defending that claim, at the conclusion of that action.)


 
8

--------------------------------------------------------------------------------

 
Upon a finding by a court of competent jurisdiction or arbitrator that a release
or waiver of claims provided for by paragraph 4 above is illegal, void or
unenforceable, the Company may require you to execute promptly a release that is
legal and enforceable and does not extend to claims not released under paragraph
4.  If you fail to execute such a release within a reasonable period of time,
then this Agreement shall be null and void from Today on, and any money paid to
you by the Company after Today under paragraph 3 (except sub-paragraphs 3.a, 3.c
and 3.g) and not previously returned to the Company, will be treated as an
overpayment.  You will have to repay that overpayment to the Company with
interest, compounded annually at the rate of 6%.  However, the repayment
provision in this paragraph does not apply to legal actions in which you claim
that your release of ADEA claims was not knowing and voluntary.


This paragraph 11 does not apply to anything of value given to you for which you
actually performed services and by law you are entitled to receive.


Neither this paragraph 11, nor anything else in this Agreement, is intended to
prevent you from instituting legal action for the sole purpose of enforcing this
Agreement or from filing a charge with, furnishing information to, or
participating in an investigation conducted by, the EEOC, the NLRB, the SEC or
any comparable federal, state or local governmental agency; provided however,
that with the exception of any whistleblower award from the SEC, you expressly
waive and relinquish any right you might have to recover damages or other
relief, whether equitable or legal, in any such proceeding concerning events or
actions that arose on or before the date you signed this Agreement.  You agree
to inform the EEOC, any other governmental agency, any court or any arbitration
organization that takes jurisdiction over any matter relating to your employment
or termination of employment that this Agreement constitutes a full and final
settlement by you of all claims released hereunder.
 
12. Representations.


The Company represents and warrants that (a) the execution, delivery and
performance of this Agreement has been fully and validly authorized by all
necessary corporate action (including, without limitation, by any action
required to be taken by the board of directors of the Company or any affiliate,
any committee of such board or any committee or designee administering the
applicable Cigna plans); (b) the officer signing this Agreement on behalf of the
Company is duly authorized to do so; (c) the execution, delivery and performance
of this Agreement does not violate any applicable law, regulation, order,
judgment or decree or any agreement, plan or corporate governance document to
which the Company or any affiliate is a party or by which it is bound; and (d)
upon execution and delivery of this Agreement by the parties, it shall be a
valid and binding obligation of the Company enforceable against it in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally.


13. Notices.


Except as provided below, any notice, request or other communication given in
connection with this Agreement shall be in writing and shall be deemed to have
been given (a) when personally delivered to the recipient or (b) provided that a
written acknowledgement of receipt is obtained, three days after being sent by
prepaid certified or registered mail, or two days after being sent by a
nationally recognized overnight courier, to the applicable address specified
below (or such other address as the recipient shall have specified by ten days'
advance written notice given in accordance with this paragraph 13).  Such
communication shall be addressed to you as follows (unless you have made an
address change in accordance with this paragraph 13):


Matthew G. Manders




and to the Company or Cigna as follows:


Executive Compensation
Cigna Corporation
1601 Chestnut Street TL05Z
Philadelphia, PA, 19192


However, Cigna and you may deliver any notices or other communications related
to any employee benefit or compensation plans, programs or arrangements in the
same manner that similar communications are delivered to or from other current
or former employees, including by electronic transmission and first class mail.


 
 
9

--------------------------------------------------------------------------------

 
14. Successors and Assigns.


This Agreement will be binding on and inure to the benefit of the parties and
their respective successors, heirs (in your case) and permitted assigns.  No
rights or obligations of the Company under this Agreement may be assigned or
transferred without your prior written consent, except that such rights or
obligations may be assigned or transferred without your consent pursuant to a
merger or consolidation in which the Company is not the continuing entity, or a
sale, liquidation or other disposition of the assets of the Company, provided
that the assignee or transferee is the successor to the Company (or in
connection with a purchase of Company assets, assumes the liabilities,
obligations and duties of the Company under this Agreement), either
contractually or as a matter of law.  Your rights or obligations under this
Agreement may not be assigned or transferred by you, without the Company's prior
written consent, other than your rights to compensation and benefits, which may
be transferred only by will or operation of law or pursuant to the terms of the
applicable plan, program, grant or agreement of Cigna or the Company.  If you
die or a court determines you are legally incompetent, all references in this
Agreement to "you" shall be deemed to refer, where appropriate, to your legal
representative, or, where appropriate, to your beneficiary or beneficiaries.


15. Injunctive Relief.


You agree that (a) any breach or threatened breach of the Covenants would cause
irreparable injury to Cigna; (b) monetary damages alone would not provide an
adequate remedy; (c) in addition to any other relief available at law or equity,
Cigna shall be entitled to injunctive relief and/or to have the Covenants
specifically enforced by a court of competent jurisdiction (without the
requirement to post a bond); and (d) these remedies are cumulative and in
addition to any other rights and remedies Cigna may have at law, in equity or
pursuant to any other agreement.
 
16. When Effective.


This Agreement is not effective or binding on either party until fully signed by
both parties. This Agreement may be executed by the parties in counterparts, and
counterparts may be exchanged by electronic transmission, each of which will be
deemed an original, but both such counterparts will together constitute one and
the same document.






The persons named below have signed this Agreement on the dates shown below:




October 16, 2017
/s/ Matthew G. Manders
Date
Matthew G. Manders
           
October 16, 2017
/s/ John Murabito
Date
John Murabito
on behalf of the Company

 
 
 

--------------------------------------------------------------------------------

10